DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007059966A (hereinafter “Yagi”), foreign translation attached in view of US 20050179529 A1 (hereinafter “Sato”).
	Claim 1 and 8: Yagi teaches an antenna comprising: a first conductor and a second conductor (e.g., see 12 in FIG. 1, 5 and 6) that face each other in a first axis (e.g., in the X-axis of FIG. 1); one or more third conductors (e.g., see 61, 62 or 5) that are located between the first conductor and the second conductor and extend in the first axis (as shown); a fourth conductor (e.g., see 11) that is connected to the first conductor and the second conductor and extends in the first axis; and a feeding line that is electromagnetically connected to the third conductor (e.g., a feeding line connected to 5 is inherent and capacitively connected to 61, and 62, e.g., see Para. 4-5, also see MPEP Id.), 
Yagi does not teach the antenna is installed on an installation surface of a wheel and the surface of the fourth conductor faces the installation surface of the wheel in a second axis perpendicular to the first axis.
	However Sato teaches an antenna installed on an installation surface of a wheel (e.g., see 1/19 installed on 5 in FIGS. 9-13, Para. 18, 21, 25), the antenna comprising: a radiating conductor (e.g., see 1/8 in FIGS. 1), and a bottom conductor surface (e.g., a bottom of 1/8 or 4) faces the installation surface of the wheel (e.g., see 5).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to install the antenna on an installation surface of a wheel and thus the fourth conductor facing the installation surface of the wheel in a second axis perpendicular to the first axis as taught by Sato in order to adapt the antenna for communication in an arrangement for reading tire pressure information as taught by Sato.
	Claim 2: the modified invention of Yagi is such that it teaches wherein the installation surface of the wheel is an outer peripheral surface of a rim (e.g., see installation surface 5), and the first axis is substantially parallel to a circumferential direction of the wheel (e.g., as shown with tire 20 direction).
	Claim 3: the modified invention of Yagi is such that it teaches wherein a rim of the wheel includes a well having a concave shape in an inner side in a radial direction of the wheel (e.g., see concave shape 5), the installation surface of the wheel is an inclined surface of the well (as shown in FIG.9-14), and the first axis is substantially 
	Claim 4: Yagi teaches at least the claim limitations of Claim 4 as recited in the Claim 1 rejection except the antenna being a wireless communication device. 
	However an antenna is inherently a wireless communication device and is thus taught by Yagi.
	Claim 5: Yagi does not explicitly teach further comprising a battery configured to supply power to the antenna, wherein the antenna and the battery at least partially overlap each other in the second axis.
	However Sato further teaches a battery configured to supply power to the antenna (e.g., see 14 in FIG. 3, Para. 54), wherein the antenna and the battery overlap (as shown).
	Before the effective filing date of the invention, it would have been obvious of a skilled artisan to further form a battery configured to supply power to the antenna of Yagi and positioned to overlap the antenna in the second axis as taught by Sato in order to power the antenna in a mobile arrangement and provide power for sensing a tire pressure as taught by Sato.
	Claim 6-7: Yagi does not explicitly teach further comprising a sensor and a controller, wherein the controller is configured to transmit a signal from the antenna based on information detected by the sensor, wherein the sensor is an air pressure sensor.
	However Sato further teaches comprising a sensor and a controller (e.g., see 2, 7 in FIG. 1), wherein the controller is configured to transmit a signal from the antenna Id.).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the sensor and controller wherein the controller is configured to utilize the antenna of Yagi to transmit a signal from the antenna based on information detected by the sensor wherein the sensor is an air pressure sensor as taught by Sato in order to utilize and adapt the antenna of Yagi for use in a tire pressure monitoring system as taught by Sato.
Claim 9-10: Yagi teaches a first wireless communication device comprising an antenna comprising: a first conductor and a second conductor (e.g., see 12 in FIG. 1, 5 and 6) that face each other in a first axis (e.g., in the X-axis of FIG. 1); one or more third conductors (e.g., see 61, 62 or 5) that are located between the first conductor and the second conductor and extend in the first axis (as shown); a fourth conductor (e.g., see 11) that is connected to the first conductor and the second conductor and extends in the first axis; and a feeding line that is electromagnetically connected to the third conductor (e.g., a feeding line connected to 5 is inherent and capacitively connected to 61, and 62, e.g., see Para. 4-5, also see MPEP §§ 2112.01, 2114), wherein the first conductor and the second conductor are capacitively connected via the third conductor (via electromagnetic radiation, Id.), 
Yagi does not teach the antenna is installed on an installation surface of a wheel and the surface of the fourth conductor faces the installation surface of the wheel in a second axis perpendicular to the first axis. Yagi does not teach a tire pressure monitoring system or a vehicle comprising the first wireless communication device and 
	However Sato teaches an antenna installed on an installation surface of a wheel (e.g., see 1/19 installed on 5 in FIGS. 9-13, Para. 18, 21, 25), the antenna comprising: a radiating conductor (e.g., see 1/8 in FIGS. 1), and a bottom conductor surface (e.g., a bottom of 1/8 or 4) faces the installation surface of the wheel (e.g., see 5). Sato further teaches a tire pressure monitoring system or a vehicle comprising the first wireless communication device (e.g., 1) and a second wireless communication device (e.g., a receiving unit that receives tire pressure information and informs a driver of the vehicle of the pressure information, e.g., see Para. 5, 43), the first wireless communication device is configured to transmit a signal from the antenna to the second wireless communication device based on information detected by the air pressure sensor (e.g., see 2, 7).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to install the antenna on an installation surface of a wheel and thus the fourth conductor facing the installation surface of the wheel in a second axis perpendicular to the first axis as taught by Sato in order to adapt the antenna for communication in an arrangement for reading tire pressure information as taught by Sato and further utilize the antenna as a first wireless communication device and a second wireless communication device where the first wireless communication device is configured to transmit a signal from the antenna to the second wireless communication 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845